Citation Nr: 1806936	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to August 1997 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In a November 2016 rating decision, the RO granted service connection for "other specified stress and trauma related disorder. " Later that month, the Veteran's representative indicated that the Veteran had not replied to the November 2016 correspondence notifying him of the rating decision, but that he considered the issue resolved.  However, the issue was certified to the Board in December 2016, and his representative submitted an Appellate Brief Presentation on his behalf in November 2017.  Therefore, the issue remains on appeal.


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran meets the criteria for a diagnosis of PTSD. 

2.  The Veteran's PTSD is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under the DSM); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran asserts that he has PTSD related to multiple stressors he experienced while serving as a Military Security Policeman and with Space and Missile Operations.  The stressors he has described, including responding to scenes of automobile and aircraft accidents, are consistent with the circumstances of his service.  Furthermore, the Agency of Original Jurisdiction (AOJ) indicated that his stressors have been corroborated .  See November 2016 Supplemental Statement of the Case (SSOC).

The Veteran's stress-related symptomatology has been diagnosed as PTSD by VA treatment providers; however, the November 2016 VA examiner indicated that the full criteria were not met for a diagnosis of PTSD.  The VA examiner noted that the Veteran did not experience persistant avoidance symtoms sufficient to meet the criteria for PTSD and instead diagnosed him with "other specified stress and trauma related disorder" related to his military stressors.  As noted above, the AOJ granted service connection for this diagnosis; however, the Board find finds that the evidence is in equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD.  Although his symptoms have been described as mild and "sub-threshold" at times, at other times his symptoms have been described as sufficient to meet the criteria for PTSD.  As his PTSD symptomatology has been linked to his military service, the Board finds that service connection is warranted.


ORDER

Service connection for PTSD, also diagnosed as other specified stress and trauma related disorder, is granted.



____________________________________________
KRISTIN HADDOCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


